In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐1376 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

GALE RACHUY, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
           No. 10‐CR‐141 — William M. Conley, Chief Judge. 
                      ____________________ 

   ARGUED OCTOBER 4, 2013 — DECIDED FEBRUARY 14, 2014 
                ____________________ 

   Before  EASTERBROOK,  ROVNER,  and  WILLIAMS,  Circuit 
Judges. 
   WILLIAMS,  Circuit  Judge.  By  almost  all  accounts  Gale  Ra‐
chuy  is  a  career  criminal.  Rachuy  accumulated,  over  40 
years,  nearly  30  convictions,  mostly  for  fraud.  He  is  a  man 
who  has  spent  many  years  gaining  people’s  trust  only  to 
turn  around  and  betray  them.  In  Rachuy’s  most  recent 
scheme,  he  “purchased”  six  vehicles  by  writing  bad  checks 
drawn  on  four  bank  accounts  that  he  knew  were  closed  or 
2                                                        No. 12‐1376 

had no funds. Rachuy was indicted on five  counts of trans‐
porting  stolen  vehicles  across  state  lines,  but  pled  guilty  to 
one  count  in  exchange  for  a  favorable  sentencing  recom‐
mendation.  In exchange  for  his guilty  plea, the  government 
agreed that it would: (1) recommend that the court calculate 
the  loss  amount  based  only  on  the  checks  returned  on  the 
four  bank  accounts  involved  in  the  purchase  of  the  stolen 
vehicles; (2) recommend a five‐year prison sentence; and (3) 
not  oppose  Rachuy’s  request  for  the  return  of  his  property 
held by local and state authorities.  
    On  appeal,  Rachuy  raises  a  number  of  arguments.  First, 
he asserts that the government breached the plea agreement 
by referencing his lengthy criminal history. But the govern‐
ment  did  not  breach  the  agreement  because  it  had  to  refer‐
ence Rachuy’s  criminal history in order  to  justify  an  above‐
Guideline  range  sentence.  Second,  he  argues  that  the  gov‐
ernment failed to recommend that his loss amount be based 
solely on the checks used to purchase the vehicles charged in 
the  superseding  indictment.  However,  the  government  did 
not  breach  the  deal  because  it  was  authorized,  per  the 
agreement,  to  include  in  the  loss  calculation  any  relevant 
bad checks drawn on the accounts that Rachuy used to steal 
cars.  Third,  he  contends  that  the  government  breached  the 
agreement  by  opposing  his  request  for  the  return  of  his 
property.  Here,  too,  the  government  did  not  breach  the 
agreement  because  it  did  not  “oppose”  his  motion  in  the 
formal  sense,  but  simply  reminded  the  court  that  it  did  not 
have  the  power  to  command  local  and  state  authorities  to 
release Rachuy’s property. Fourth, he claims that the district 
court abused its discretion by failing to hold an evidentiary 
hearing on his request for the return of his property. But the 
district court was not required to hold a hearing because his 
No. 12‐1376                                                           3

motion improperly asked the court to exceed its jurisdiction, 
and the court properly dismissed the complaint on jurisdic‐
tional grounds. Finally, Rachuy asserts that the district court 
failed to give him credit, pursuant to U.S.S.G.  § 5G1.3(b)(1), 
for  time  served  on  a  sentence  for  a  related  state  conviction. 
However,  Rachuy  was  not  eligible  to  be  sentenced  under 
§ 5G1.3(b)(1)  since  he  did  not  meet  the  statute’s  require‐
ments. Because the district court did not commit any errors, 
we affirm the court’s judgment. 
                        I. BACKGROUND 
   Between  April  and  August  2010,  Gale  Rachuy  “pur‐
chased”  six  cars  by  writing  bad  checks  drawn  on  accounts 
that  he  knew  were  either  closed  or  had  no  funds,  and  then 
drove  the  cars  away.  Ultimately,  he  was  charged  with  five 
counts  of  transporting  a  stolen  vehicle  across  state  lines,  in 
violation of 18 U.S.C. § 2312.  
   On November 8, 2011, Rachuy entered into a written plea 
agreement  with  the  government  where,  in  exchange  for  his 
plea  on  one  count  of  transporting  a  stolen  vehicle,  the  gov‐
ernment made the following promises: 
   4.  … [T]o  recommend  that  the  court  calculate  loss 
   amount based only on the checks returned on the four 
   bank  accounts  involved  in  the  purchase  of  the  vehi‐
   cles charged in the superseding indictment …  
   5.  [T]o  jointly  recommend  that  the  court  impose  a 
   five‐year sentence of imprisonment …  
   6.  [N]ot to oppose any request by Rachuy for return 
   of any of his property currently held in the custody of 
   state or local authorities. 
4                                                        No. 12‐1376 

On the same day, the district court accepted Rachuy’s guilty 
plea.  
    While he was represented by counsel, Rachuy filed a pro 
se  motion  for  the  return  of  seized  evidence  and  property 
with  the  district  court,  asking  for  an  order  directing  state 
and local authorities to return the evidence they seized dur‐
ing searches of his homes and automobiles. The government 
filed  its  own  motion,  arguing  that  Rachuy’s  motion  should 
be denied because he: (1) was represented by counsel; (2) cit‐
ed no authority to support his request for the district court to 
order local law enforcement agencies holding his property to 
return it; and (3) was pursuing the same relief in state court 
without  the  government’s  opposition.  The  district  court 
agreed with the government’s position and denied Rachuy’s 
motion.  
    On February 3, 2012, the district court held a sentencing 
hearing at which both sides made a joint recommendation of 
60  months’  imprisonment.  Although  this  was  above  Ra‐
chuy’s  advisory  Guidelines  range  of  37  to  46  months,  the 
government filed a sentencing memorandum explaining that 
the upward variance was warranted because of Rachuy’s ex‐
tensive criminal history and likelihood of recidivism. 
    At  the  start  of  the  hearing,  the  district  court  calculated 
Rachuy’s  Guidelines  range  and  noted  “that  this  defendant 
has almost 30 convictions over some 40 years, most of which 
involve  fraud … which  is  an  extraordinary  criminal  history 
for this court to consider, much less comprehend.” The dis‐
trict  court  then  invited  the  government  to  present  its  posi‐
tion on sentencing.  
No. 12‐1376                                                      5

   The  government  stated  that  it  “echo[ed]  what  the  Court 
ha[d] already said, that one would be hard‐pressed to find a 
defendant with a longer criminal history for fraud than Mr. 
Rachuy. He’s a perfect example of why perhaps there should 
be a career offender provision for white‐collar defendants as 
well.” 
    The  government  then  urged  the  district  court  to  accept 
the  parties’  joint  recommendation,  and  sentence  Rachuy  to 
60  months’  imprisonment.  The  defense  attorney  reiterated 
the  parties’  recommendation,  but  the  district  court  judge 
remarked,  “I’m  having  substantial  trouble  arriving  at  60 
months given your client’s behavior here … . My problem is, 
I’m  looking  at  40  years  of  this  same  behavior.  I’m  just 
astounded by this criminal record.”  
    Ultimately,  the  district  court  concluded  that  Criminal 
History Category VI significantly underrepresented the seri‐
ousness of his criminal history, and rejected the parties’ rec‐
ommendation.  Instead  of  sentencing  Rachuy  based  on  the 
parties’ joint recommendation, the court sentenced him to 90 
months’ imprisonment based on its determination that he “is 
the epitome of a career offender” and that “[his crime is] just 
the latest in a string of fraudulent schemes spanning his en‐
tire adult life.” The court also stated that, “if federal law and 
the  guidelines  recognize[d]  [the]  status  [of]  white‐collar 
fraud,  [Rachuy]  could  well  be  Exhibit  A.”  Even  though  the 
court felt that 120 months’ imprisonment was justified given 
Rachuy’s  conduct,  the  court  settled  on  90  months  based  on 
“the  requests  and  the  input  of  counsel.”  Rachuy  now  ap‐
peals. 
    
6                                                         No. 12‐1376 

                           II. ANALYSIS 
     A. The Prosecution Did Not Breach the Plea Agreement 
    Rachuy  maintains  that  the  government  materially 
breached  the  plea  agreement  in  three  ways,  namely  by:  (1) 
inducing  the  district  court  to  impose  a  sentence  above  the 
recommended 60 months by highlighting Rachuy’s criminal 
history;  (2)  failing  to  recommend  the  agreed‐upon  loss 
amount at sentencing; and (3) opposing Rachuy’s pro se mo‐
tion for return of his property. Because Rachuy did not raise 
the first two issues before the district court at sentencing, we 
review for plain error. United States v. Winters, 695 F.3d 686, 
689 (7th Cir. 2012). “Under the plain error standard, we will 
reverse  the  district  court’s  sentencing  determination  only 
when we find: (1) an error or defect; (2) that is clear or obvi‐
ous;  (3)  affecting  the  defendant’s  substantial  rights;  (4)  and 
seriously impugning the fairness, integrity, or public reputa‐
tion  of  judicial  proceedings.”  United  States  v.  Goodwin,  717 
F.3d  511,  518  (7th  Cir.  2013)  (internal  quotations  omitted). 
The  parties  dispute  whether  Rachuy  raised  the  third  pur‐
ported breach below, but we do not need to decide the mat‐
ter  because  Rachuy  loses  even  under  the  most  generous 
standard.  
    This court analyzes plea agreements using ordinary con‐
tract  principles.  United  States  v.  Schilling,  142  F.3d  388,  394 
(7th Cir. 1998). When the terms of the agreement are unam‐
biguous, we apply the plain meaning of those terms. United 
States v. O’Doherty, 643 F.3d 209, 217 (7th Cir. 2011). To suc‐
ceed on a claim, the defendant must show a material breach; 
a minor breach will not warrant resentencing or withdrawal 
of  a  guilty  plea.  United  States  v.  Diaz‐Jimenez,  622  F.3d  692, 
694 (7th Cir. 2010). 
No. 12‐1376                                                       7

    Rachuy contends that  the government  broke its promise 
to  recommend  a  sentence  of  60  months’  imprisonment  at 
sentencing by paying “lip service” to the joint recommenda‐
tion,  while  simultaneously  undermining  it  by  citing  his 
lengthy  criminal  history.  A  prosecutor  may  breach  the  plea 
agreement by making a sentencing  recommendation pursu‐
ant  to  the  agreement,  and  then  attempting  to  augment  the 
ultimate  sentence  by  referencing  aggravating  circumstances 
of the defendant’s case. See United States v. Salazar, 453 F.3d 
911, 914 (7th Cir. 2006). That is not what occurred here.  
    During  the  sentencing  hearing,  the  government  unques‐
tionably  mentioned  Rachuy’s  lengthy  criminal  history,  and 
even went so far as to say that “Rachuy’s a perfect example 
of why perhaps there should be a career offender provision 
for  white‐collar  defendants  as  well.”  From  the  sentencing 
transcript, it appears that the district court relied on the gov‐
ernment’s  representations  in  imposing  a  higher‐than‐
recommended  term  of  imprisonment—the  court  even  par‐
roted  the  “career  offender”  characterization  used  by  the 
government. 
   However, simply because the government referenced Ra‐
chuy’s  criminal  history  does  not  mean  that  the  government 
breached its agreement with him. Rachuy’s Guidelines range 
was 37 to 46 months, but the government and Rachuy’s joint 
recommendation  of  60  months  was  an  upward  departure 
that  the  government  had  to  justify.  The  primary  means  for 
the government to justify the upward departure was to ref‐
erence Rachuy’s criminal history. Moreover, the government 
honored its obligation in that it never advocated for a higher 
sentence.  Instead,  it  urged  the  court  to  impose  a  60‐month 
sentence. See Salazar, 453 F.3d at 914–15 (finding no substan‐
8                                                      No. 12‐1376 

tial  breach  of  plea  agreement  when  the  government  made 
necessary  recommendation  and  “did  not  request  a  higher 
sentence or remind the judge that he  need  not abide  by the 
agreement”).  The  government,  on  numerous  occasions,  rec‐
ommended  that  Rachuy  receive  the  agreed‐upon  60‐month 
sentence.  Therefore,  the  government’s  conduct  did  not  con‐
stitute a breach of the plea agreement. 
    In his second breach‐related claim, Rachuy contends that 
the government failed to recommend that his loss amount be 
based  solely  on  the  checks  used  to  purchase  the  vehicles 
charged in the superseding indictment, but his claim rests on 
a  mischaracterization  of  the  plea  agreement.  The  govern‐
ment promised to recommend a loss amount “based only on 
the  checks  returned  on  the  four  bank  accounts  involved  in 
the  purchase  of  the  vehicles  charged  in  the  superseding  in‐
dictment.” So, the unambiguous terms of this clause do not 
mandate  that  the  loss  calculation  be  based  only  on  the  four 
checks  upon  which  Rachuy’s  criminal  charges  were  based. 
Instead, the government was authorized to include any rele‐
vant bad checks from the accounts that Rachuy used to steal 
cars. As a result, both the checks that Rachuy issued to steal 
the  cars  charged  in  the  indictment  as  well  as  any  other 
checks  he  issued  from  those  same  accounts  would  be  rele‐
vant  conduct  for  sentencing  purposes.  The  government’s 
loss  calculation  was  consistent  with  the  terms  of  the  plea 
agreement,  and  because  Rachuy  cannot  show  a  breach  of 
this provision, he cannot prevail on plain error review. 
    In  his  third  breach‐related  claim,  Rachuy  contends  that 
the  government  breached  the  plea  agreement  by  opposing 
his pro se Federal Rule of Criminal Procedure 41(g) motion 
for the return of seized property. Rachuy argues that de no‐
No. 12‐1376                                                           9

vo review is appropriate because, before filing his motion for 
the return of his property with the district court, he made it 
clear in his pro se motion and in several letters to the district 
court that he would hold the government to its promise not 
to  oppose  the  motion.  This,  he  alleges,  preserved  the  argu‐
ment  for  appellate  review  because  the  district  court  was 
alerted  that  any  government  opposition  would  breach  the 
plea agreement. As support, he points to a First Circuit case, 
United States v. Gonczy, which states that an “objection is suf‐
ficiently  raised  as  long  as  it  brings  the  purported  breach  of 
the plea agreement to the district court’s attention.” 357 F.3d 
50, 52 (1st Cir. 2004). The government, on the other hand, ar‐
gues that plain error review is the appropriate standard be‐
cause  Rachuy  did  not  formally  object  at  the  district  court 
level.  
    We  do  not  need  to  decide  which  standard  applies  be‐
cause  Rachuy  loses  under  either  standard.  In  the  plea 
agreement between the parties, the United States agreed not 
to  oppose  Rachuy’s  request  for  the  return  of  his  property 
that was held by state or local authorities. On December 19, 
2011,  Rachuy  filed  a  pro  se  motion  in  federal  court  for  the 
return  of  evidence  seized  by  state  and  local  authorities.  In 
response, the government filed a motion asserting that there 
was  no  basis  for  making  the  claim  in  federal  court  because 
the property was in the custody of the state authorities and 
that the proper forum for his request was in state court. Af‐
ter considering the government’s response, the district court 
denied Rachuy’s motion, partly for jurisdictional reasons. 
   We conclude that the government’s response to Rachuy’s 
motion did  not  constitute a breach  because the government 
did  not  “oppose”  Rachuy’s  motion  in  a  legal  sense.  Rather, 
10                                                         No. 12‐1376 

the  government  simply  alerted  the  court  to  the  limits  of  its 
jurisdiction, which this court has said that all parties should 
do. See Hart v. Terminex Int’l, 336 F.3d 541, 544 (7th Cir. 2003) 
(“We … emphasize  that  this  waste  of  federal  judicial  re‐
sources and delay of justice was avoidable and reiterate our 
admonitions  to  future  litigants  to  meticulously  review  the 
limits  of  federal  jurisdiction”).  Rachuy’s  request  was  not 
made in the proper forum because he asked a federal district 
court to order state authorities to turn over his property they 
seized  in  connection  with  a  state  prosecution  against  him. 
This is power that a federal district court does not have the 
authority  to  exercise.  See  generally  Smith  v.  Phillips,  455  U.S. 
209, 221 (1982) (“Federal courts hold no supervisory authori‐
ty over state judicial proceedings.”).  
    Rachuy’s  claim  would  have  merit  if  he  alleged  that  the 
government  opposed  the  motions  he  made  in  state  court. 
However,  the  government  did  not  file  a  motion  in  opposi‐
tion to the motion Rachuy filed in state court. When Rachuy 
made appropriate requests for return of his property in state 
court, the government lived up to its end of the bargain and 
did not oppose those requests. Because the government did 
not  oppose Rachuy’s  motion,  but  simply  alerted  the  federal 
court  to  the  boundaries  of  its  jurisdiction  (something  this 
court  encourages  parties  to  do),  the  government  did  not 
breach its agreement with Rachuy.  
      B. No  Abuse  of  Discretion  in  Denying  Rachuy’s  Re‐
         quest for an Evidentiary Hearing 
    Rachuy contends that the district court abused its discre‐
tion  because  it  failed  to  hold  an  evidentiary  hearing  on  his 
request  for  return  of  his  property.  We  review  a  district 
court’s  denial  of  a  Rule  41(g)  motion  for  return  of  seized 
No. 12‐1376                                                            11

property for abuse of discretion. Stevens v. United States, 530 
F.3d  502,  506  (7th  Cir.  2008).  A  court  abuses  its  discretion 
when it makes an error of law or when it makes a clearly er‐
roneous finding of fact. United States v. Freeman, 650 F.3d 673, 
678–79 (7th Cir. 2011).  
    As  we  previously  mentioned,  Rachuy’s  motion  was 
properly dismissed on jurisdictional grounds. When a court 
finds that it lacks jurisdiction, it is improper for it to proceed 
to  the  merits  of  the  issue.  “Without  jurisdiction  the  court 
cannot proceed at all in any cause. Jurisdiction is the power 
to declare the law, and when it ceases to exist, the only func‐
tion remaining to the court is that of announcing the fact and 
dismissing  the  cause.”  Steel  Co.  v.  Citizens  for  a  Better  Env’t, 
523  U.S.  83,  94  (1998)  (internal  quotation  marks  omitted). 
The district court did not abuse its discretion by denying the 
motion  without  holding  an  evidentiary  hearing  because 
there was no need to accept evidence. 
    C. No Plain Error Regarding Credit for Time Served  
    Rachuy asserts that he should have been sentenced under 
U.S.S.G.  §  5G1.3(b)  rather  than  under  § 5G1.3(c),  and  given 
credit  for  a  sentence  he  received  for  a  related  fraud  convic‐
tion  in  Minnesota.  We  do  not  agree.  This  court’s  review  of 
sentencing  decisions  proceeds  in  two  steps.  United  States  v. 
Jackson, 547 F.3d 786, 792 (7th Cir. 2008). First, we ensure that 
the district court did not commit any “significant procedural 
error,” including failing to calculate, or improperly calculat‐
ing, the applicable Guidelines range, treating the Guidelines 
as mandatory, or failing to consider the § 3553(a) factors. Id. 
Once  convinced  that  the  sentencing  judge  followed  correct 
procedure,  we  then  consider  the  reasonableness  of  the  sen‐
tence.  Id.  In  conducting  this  review,  we  will  generally  set 
12                                                       No. 12‐1376 

aside  factual  findings  underlying  the  sentence  only  if  they 
are clearly erroneous, and review questions of law de novo. 
United  States  v.  Bothun,  424  F.3d  582,  586  (7th  Cir.  2005). 
However, because Rachuy did not raise this issue below, we 
review  the  district  court’s  decision  for  plain  error.  United 
States v. Martin, 692 F.3d 760, 763 (7th Cir. 2012). 
    Because Rachuy’s Minnesota conviction was not the basis 
for  an  offense‐level  increase,  the  option  of  being  sentenced 
under § 5G1.3(b) was not available to him. Under § 5G1.3(c), 
a  sentencing  judge  has  the  discretion  to  impose  a  sentence 
that  runs  concurrently  with  a  prior  undischarged  term  of 
imprisonment,  which  the  court  did  here  by  ordering  Ra‐
chuy’s federal sentence to run concurrently with his Minne‐
sota  sentence.  Rachuy  would  prefer  to  be  sentenced  under 
§ 5G1.3(b)  because  when  that  provision  applies,  the  court 
may  adjust  the  sentence  “for  any  period  of  imprisonment 
already served on the undischarged term of imprisonment if 
the court determines that such period of imprisonment will 
not be credited to the federal sentence by the Bureau of Pris‐
ons.”  §  5G1.3(b)(1).  A  sentencing  judge  looks  to  § 5G1.3(b) 
only  if  that  “term  of  imprisonment  resulted  from  another 
offense that is relevant conduct to the instant offense of con‐
viction … and  was  the  basis  for  an  increase  in  the  offense 
level  for  the  instant  offense.”  United  States  v.  Broadnax,  536 
F.3d 695, 700 (7th Cir. 2008). Before a defendant can benefit 
from  this  section,  he  must  show  that  both  elements  of 
§ 5G1.3(b) are met. Id. at 701. 
    Rachuy  is  not  eligible  to  be  sentenced  under  §  5G1.3(b) 
because he does not meet both elements. Rachuy satisfies the 
first  condition  set  out  in  §  5G1.3(b)  because  his  Minnesota 
conviction  was  the  relevant  conduct  in  the  instant  offense. 
No. 12‐1376                                                         13

But,  he  fails  to  meet  the  second  condition  of  §  5G1.3(b)  be‐
cause  his  Minnesota  conviction  was  not  the  basis  for  an  of‐
fense‐level  increase.  In  his  plea  agreement,  Rachuy  agreed 
that the government would recommend that the court calcu‐
late loss“ based only on the checks returned on the four bank 
accounts involved in the purchase of the vehicles charged in 
the  superseding  indictment.”  The  loss  amount  associated 
with these four accounts for both state and federal cases to‐
taled  $136,398.63.  The  government  subtracted  $14,279.32—
the amount associated with his Minnesota state conviction—
from  $136,398.63,  to  arrive  at  a  loss  amount  of  $122,119.71. 
This $122,119.71 figure was the loss amount only associated 
with  the  federal  case  and  on  which  Rachuy’s  offense  level 
was based.  
    Therefore,  we  conclude  that  the  district  court  correctly 
calculated  Rachuy’s  Guidelines  range.  Pursuant  to  U.S.S.G. 
§ 2B1.1(b)(1)(F),  any  monetary  losses  between  $120,000  and 
$199,999  result  in  a  10‐level  increase  in  offense  level.  Even 
without  the  $14,279.32  loss  from  the  Minnesota  conviction, 
Rachuy’s  total  loss  amount  was  still  above  the  $120,000 
threshold  necessary  to  trigger  the  10‐level  increase.  Ulti‐
mately,  even  though  the  state  conviction  was  included  as 
relevant conduct, Rachuy received no criminal history points 
for that offense, and the loss associated with it was not used 
to calculate his offense level. Given that the state conviction 
was  not  “the  basis  for  an  increase  in  the  offense  level”  for 
Rachuy’s  federal  transporting  stolen  vehicle  conviction,  he 
was  not  eligible  to  be  sentenced  under  § 5G1.3(b)  and  the 
court did not err by sentencing him under § 5G1.3(c). 
                        III. CONCLUSION 
   The judgment of the district court is AFFIRMED.